DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 8/24/2022 wherein claim 1 has been amended and claim 7 has been cancelled.
Claims 1-6 and 8-11 are presented for examination on the merits. The following rejections are made.
From the outset, it is noted that the 103 rejection over Sawyer and Ma in the previous Office Action mistakenly rejected claims 1-4 and 6-12. However, as Sawyer, the primary reference, was relied upon under the 102(a)(1) rejection for the rejection of claims 1-6 and 8-11, these claims should have been listed in the heading and body of the rejection rather than the claims of Ma (1-4, 6 and 8-11). Clarification of this issue is below.

Response to Applicants’ Arguments
Applicants arguments filed 8/24/2022 overcome the rejection of claims 1-6 and 8-11 made by the Examiner under 35 USC 102(a)(1) over Sawyer et al. (US 1624368). This rejection has been withdrawn as Sawyer fails to teach the claimed LAE/plant oil ratio.  
Applicants arguments filed 8/24/2022 overcome the rejection of claims 1-4, 6 and 8-11 made by the Examiner under 35 USC 102(a)(1) over Ma et al. (Food Chemistry, 206,2016, 167-173). This rejection has been withdrawn as Ma fails to teach the claimed LAE/plant oil ratio.  
Applicants amendments filed 8/24/2022 regarding the rejection of claims 1-6 and 8-11 made by the Examiner under 35 USC 102(a)(1) over Ma et al. (Food Chemistry, 206,2016, 167-173). This rejection has been withdrawn as the issues of the amended claims may be more concisely rejected.
However, because the new rejection uses the same reference as previously cited (Ma et al.), Applicants arguments will be addressed belw. Applicant asserts the following:
The instant invention has found a synergistic combination when thymol and LAE are used in an exact ratio of 3.5.
In response to A, the Examiner notes the results provided in the specification. Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Here, in the instant case, the ratio provided by the prior art is a ratio of 2:1 which is quite close to the 3.5:1 ratio of the claims. It is also observed that MA identifies their mixture as synergistic. Applicant would need to provide evidence that the activity observed for the claimed ratio provides an unexpected result compared to the closest identified ratio of the prior art.  

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Food Chemistry, 206, 2016, 167-173; of record).
Ma provides a nanoemulsion of thymol (see instant claims 2 and 3) co emulsified by lauric arginate (see title) wherein the nanoemulsion exhibits synergistic antimicrobial activity (see page 172) (see instant claim 6).
The nanoemulsion comprises 1% lecithin (an emulsifier) and between 0.47-1.09% LAE and 1% thymol (see Section 2.3) (see instant claims 1). Regarding the ratio of thymol (plant essential oil) to LAE being 3.5:1, the ratio of thymol to LAE suggested by Ma is about 2:1 (1:0.47). Although Ma fails to suggest the claimed ratio, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). 
Regarding the requirement that the composition comprise less than 1%,  1% taught by Ma is sufficiently close to “less than 1%” to warrant an obviousness conclusion. See MPEP 2144.05(I) which states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.
Methods are disclosed of providing the synergistic nanoemulsions to milk to provide preserving benefit (see section 2.9) (see instant claims 8-11).
Instant claim 4 is an intended use limitation and provides no further structural limitation to the claimed antimicrobial composition. See MPEP 2111.02.
The only difference between Ma and the instant claims is that Ma does not teach the specific combination of components as claimed in a single embodiment (e.g. fails to explicitely teach the thymol/LAE ratio), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Ma, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Ma's disclosure, to arrive at compositions such as that being sought.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611